Name: Regulation (EEC) No 1641/71 of the Commission of 27 July 1971 laying down quality standards for dessert apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 616 Official Journal of the European Communities 31.7.71 No L 172/1Official Journal of the European Communities REGULATION (EEC) No 1641/71 OF THE COMMISSION of 27 July 1971 laying down quality standards for dessert apples and pears THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2423/70,2 and in particular Article 5 (2 ) thereof; biological processes or by reason of their perishable nature ; whereas this deterioration should therefore be taken into account when the standards are applied at marketing stages following the dispatch stage ; whereas, since products in the 'Extra' Class must be sorted and packed with particular care, only diminution in freshness and turgescence should be taken into consideration for these products ; Whereas, in the interests of clarity and certainty in the law, and for the convenience of those concerned, the standards thus amended should be set out in a single text; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; Having regard to Council Regulation No HAS ADOPTED THIS REGULATION : Article 1 1 . ¢ The quality standards relating to the following products : 158/66/EEC3 of 25 October 1966 on applying common quality standards to fruit and vegetables marketed within the Community, as last amended by Regulation (EEC) No 2423/70, and in particular the last subparagraph of Article 2 ( 1 ) thereof; Whereas developments have occurred in trade in dessert apples and pears, especially as regards the requirements of demand on wholesale and retail markets ; whereas the common quality standards for dessert apples and pears laid down in Regulation No 23 must consequently be amended to take account of these new requirements ; , Whereas, these changes involve modifying the additional quality class defined in Council Regulation No 211/66/EEC4 of 14 December 1966; whereas, when that class is being- defined, the economic interest to producers of the products concerned and the- need to satisfy consumer requirements must be borne in mind ; Whereas the standards apply at all marketing stages ; whereas transport over a great distance, storage for a certain length of time and the different handling operations which the products undergo may result in the deterioration of products, either through natural CCT heading No Description of goods ex 08.06 A II apples other than cider apples ex 08.06 B II pears other than perry pears are set out in the Annex to this Regulation. 2. These standards shall apply at all marketing stages, subject to the conditions laid down in Regulation No 158/66/EEC. 4 However, at stages following the dispatch stage, the products may present in comparison with the requirements of the standards :  slightly reduced freshness and turgescence,  for products included in classes other than the 'Extra' Class, slight deterioration due to their 1 OJ No 30, 20.4.1962 , p. 965/62. 2 OJ No L 261 , 2.12.1970, p . 1 . 3 OJ No 192, 27.10.1966, p. 3282/66. 4 OJ No 233 , 20.12.1966, p. 3939/66. Official Journal of the European Communities 617 Article 2development and to their somewhat perishable nature. 3 . These standards shall apply from 1 October Annex II/3 to Regulation No 23 and Annex III to Regulation No 211/66/EEC are hereby repealed with effect from 1 October 1971 .1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1971 . For the Commission The President Franco M. MALFATTI ANNEX COMMON QUALITY STANDARDS FOR APPLES AND PEARS I. DEFINITION OF PRODUCE This standard applies to dessert and culinary apples and pears, being fresh fruit grown from varieties Pyrus Malus L. and Pyrus Communis L. to be supplied fresh to the consumer, apples and pears for processing being excluded. II . QUALITY REQUIREMENTS The purpose of the standard is to define the quality requirements for dessert and culinary apples and pears after preparation and packaging. A. Minimum requirements The fruit must be :  intact,  sound (subject to the special provisions for each class and to the permitted tolerances),  clean, practically free from visible extraneous matter,  free from all abnormal external moisture,  free from foreign smell and/or taste . The fruit must be sufficiently developed and sufficiently ripe to withstand the transport and handling ensuring its arrival in a satisfactory condition at its place of destination. . B. Classification (i) 'Extra ' Class Fruit in this class must be of superlative quality. In shape, size and colouring it must be typical of the variety and the stalks must be intact1 . It must have no defects, apart from very slight skin defects , provided that these do not impair the quality or the general appearance of the product or of the package. Pears must not be gritty. 1 The criteria for judging colouring and reddening on apples are defined in Tables A and B. 618 Official Journal of the European Communities (ii) Class I Fruit in this class must be of good quality. It must have the characteristics typical of the variety1 . However, the following may be allowed : ; a slight defect in shape,  a slight defect in development .  a slight defect in colouring. The stalk may be slightly damaged. The flesh must be perfectly sound. Skin defects not liable to impair the general appear ­ . ance and keeping qualities are, however, allowed for each fruit, within the following limits : ¢  defects of elongated shape must not exceed 2 cm in length ;  in the case of other defects , the total area affected must not exceed 1 sq cm, with the exception of speckles which must not extend over more than XA sq. cm in area,  pears must not be gritty . (iii) Class II This class comprises fruit which does not qualify for inclusion in the higher classes but meets the minimum requirements defined above1 . Defects in shape, development and colouring are allowed provided that the fruit preserves its characteristics . The stalk may be missing provided the skin is not damaged. The flesh must be free from major defects . Skin defects are however allowed for each fruit, within the following limits :  defects of elongated shape : maximum length 4 cm.  in the case of other defects , the total area affected shall be limited to 2-5 sq. cm with the exception of speckles, which must not extend over more than 1 sq. cm in area . (iv) Class IIP This class comprises products which do not qualify for inclusion in the higher classes but which meet the requirements laid down in respect of Class II1, with the exception, however, of skin defects which may be larger, provided, however, that these defects, do not exceed :  defects of elongated shape : 6 cm in length ; and that  in the case of other defects , the total area affected shall be limited to 5 sq. cm with the exception of speckles which must not extend over more than 2-5 sq. cm. Ill : SIZING Sizing is determined by the maximum diameter of the equatorial section. The difference in diameter between fruit in the same package shall be restricted to 5 mm3 : 1 . for 'Extra' Class fruit, 2 . for Classes I and II fruit packed in rows and layers . The difference in diameter may amount to 10 mm for Class I fruit packed in bulk. No limit is laid down for Class II fruit packed in bulk, nor for Class III fruit . 1 The criteria for judging colouring and reddening on apples are .defined in Tables A and B. 2 Additional class within the meaning of Article 2 (1 ) of Regulation No 158/66/EEC. The application of this quality class or of certain of its specifications is subject to a decision to be taken under Article 2 (2) of that Regulation. 3 However, no account will be taken , for a given fruit, of a deviation of 1 mm over or under the size chosen , provided that the deviations are due only to the normal use of machinery and are of a limited number which is not likely to impair the correct appearance of the products. Official Journal of the European Communities 619 In addition, a minimum size is required for all classes as follows : 'Extra T 'IF ' III ' ¢ Apples Large fruit varieties1 Other varieties 50 mm65 mm 60 mm 55 mm 60 mm 55 mm ' 50 mm 50 mm T ' II ' ' III 'Pears ¢ Large fruit varieties1 Other varieties 'Extra 60 .mm 55 mm 55 mm 50 mm 45 mm 50 mm 45 mm 45 mm Exceptionally, and for summer pears included in the exhaustive list in Table D , no minimum size will be laid down for consignments dispatched between 10 June and 31 July in any year. IV. TOLERANCES Tolerances in respect of quality and size are allowed for substandard fruit in each package. A. Quality tolerances (i) 'Extra' Class 5% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for Class I or, exceptionally, those for fruit coming within the tolerances of that class . (ii) Class I ' 10% by number or weight of fruit not satisfying the requirements for the class but meeting the requirements for Class II or, exceptionally, those for fruit coming within the tolerances for that class . 25% by number or weight of fruit without stalks, provided that the skin in the stem base has not deteriorated ; however, in respect of the Granny Smith variety, fruit without a stalk may be allowed without restriction , provided that the skin in the stem base has not deteriorated. (iii) Classes II and III 10% by number or weight of fruit not satisfying the requirements for the class, excluding fruit visibly attacked by rot or showing pronounced bruising or unhealed cracks. The above tolerances may in no case exceed 2% by number or by weight of maggoty fruit or fruit showing the following defects :  serious attacks of cork or vitreous disease,  minor damage or unhealed cracks,  a very slight trace of rot. B. Size tolerances (i) 'Extra ' Class, Class I and Class II  for fruit which is subject to the rules on uniformity, apart from the variation of 1 mm either way allowed by the section on 'Sizing', 10% by number or weight of fruit corresponding to the size immediately above or below that chosen with, for fruit classified' in the smallest grade allowed, a maximum variation of 5 mm below the minimum.  for fruit which is not subject to the rules on uniformity, 10% by number or weight of fruit below the minimum size laid down, with a maximum variation of 5 mm below that minimum size . (ii) Class III The requirements are identical to those laid down for the 'Extra' Class, Class I and Class II . The percentage is , however, raised to 15% . 1 See the list in Table C. 620 Official Journal of the European Communities V. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must be uniform ; each package must contain only fruit of the same origin, variety and quality and the same degree of ripeness . In the case of the 'Extra' Class, uniformity also applies to colouring. In the case of Class III , it is enough that the origin and variety are uniform. Deceptive display is not permitted, i.e. , the visible part must correspond to the average contents . B. Packaging The fruit must be packed in such a way as to ensure that it is suitably protected. Any paper or other material used inside the package must be new, clean, and of a type which will not cause external or internal damage to the product . The use of materials, including papers and stickers, bearing commercial particulars is allowed provided that - the . ink used for printing and the gum used for labelling are non-toxic. C. Presentation Fruit in the 'Extra' Class must be packed in layers . VI . MARKING Each package must bear the following particulars legibly and indelibly marked on the outside. A. Identification Packer Dispatcher Name and address or code mark . B. Nature of produce  'Apples' or 'pears' when the contents of the package are not visible from the outside,  Name of the variety for the 'Extra' Class and Class I. C. Origin of produce . District of origin or national, regional or local trade name. D. Commercial specifications  Class,  Size, or for fruit packed in layers, number of apples or pears . The size shall be shown : ( a) for fruit which is subject to the rules on uniformity, by specifying the largest and smallest diameters of the fruit in the package, (b) for fruit which is not subject to the rules on uniformity, by specifying the diameter of the smallest fruit in the package followed, where appropriate, by the diameter of the largest fruit in the package, or by the words ' and +'. E. Official control mark (optional) Official Journal of the European Communities 621 TABLE A COLOURING CRITERIA FOR APPLES Apple Varieties are classified in four groups according to colouring : Group A . Red varieties 'Extra' Class : at least three-quarters of the surface of the fruit red coloured Class I : at least one-half of the surface of the fruit red coloured Classes II and III : at least one-quarter of the surface of the fruit red coloured Varieties  Black Ben Davis  Democrat  King David  Red Delicious  Red Rome  Red Stayman (Staymared)  Red York  Richared and Mutations (Richared et mutations , Richared und Mutationen, Richared e mutazioni, Richared en mutaties)  Stark Delicious  Starking  Winesap (Winter Winesap) Spartan  Rose of Berne (Berner Rosenapfel)  Cherry Cox  Reinette Ã ©toilee (Sternrenette, Sterappel). Group B  Varieties of mixed red colouring (the red part brightly coloured) 'Extra' Class : at least one-half of the surface of the fruit red coloured Class I : at least one-third of the surface of the fruit red coloured Classes II and III : at least one-tenth of the surface of the fruit red coloured. Varieties  Belfort (Pella)  Red Boskoop (Boskoop rouge, Roter Boskoop , Boskoop rossa, Rode Boskoop)  Cortland  Ordinary Delicious (Delicious ordinaire, gewÃ ¶hnlicher Delicious, Delicious comune, gewone Delicious)  Ingrid Marie  Jonathan  McIntosh  Morgenduft (Rome Beauty)  Stayman Winesap  Tydeman's early Worcester  Wealthy  York 622 Official Journal of the European Communities  Red Gravenstein (Gravenstein rouge, roter Gravensteiner, Gravenstein rossa, rode Graven ­ steiner)  Red James Grieve (James Grieve rouge , .roter James Grieve, James Grieve rossa ," rode James Grieve)  Ontario  French Rambour (Rambour franc, Franzosischer Rambour)  wagener ,  Worcester Pearmain. Group C  .Striped varieties, slightly coloured 'Extra' Class : at least one-third of the surface of the fruit streaked with red colouring, Class I : at least one-tenth of the surface of the fruit streaked with red colouring, Classes II and III :  Varieties  Cox's orange pippin  Imperatore (Emperor Alexander)  Reine des Reinettes (Goldparmane, King of the pippins)  Rose de Caldaro (Kalterer)  Laxton's Superb  Stark's Earliest  Berlepsch  Commercio  Ellison's orange  Oldenburg  Pomme raisin  Abbondanza. Group D Other varieties . TABLE B CRITERIA CONCERNING REDDENING ON APPLES Apple varieties for which reddening is a characteristic of the skin of the variety and does not constitute a defect if it conforms with^the typical appearance of the variety. Exhaustive list  Groupe des Boskoop (GruppeBoskoop, Gruppo delleBoskoop , Boskoop groep) (Boskoop group) '  Groupe des Cox's orange (Gruppe Cox's orange, Gruppo delle Cox's orange, Ã ox's orange groep) (Cox's orange group)  Ingrid Marie  Laxton's Superb  Reinette du Canada (Kanada Renette, Renetta del Canada, Reinette van Canada) (Canadian Reinette)  Reinette grise (Graue Renette, Reinette gnze, Grijze reinette)- (Grey Reinette)  Golden Russet  Yellow Newtown (Albemarle Pippin)  Sturmer Pippin  Dunn's Seedling Official Journal of the European Communities 623 For varieties other than those listed above, reddening shall be permitted within the following limits : 'Extra' I II and III Tolerance for Classes II and III (i) Brownish marks  not extending  extending a little  extending beyond  fruit not likely to impair beyond the stem way beyond the the stem base or seriously the appearance base stem base eye cavity or state of the package  not wrinkled  not wrinkled  slightly wrinkled Maximum permitted on the surface (ii) Reddening of the fruit  fine , reticular (not  small isolated 5 v.  fruit not likely to impair contrasting traces of redden ­ seriously the appearance strongly with the ing not affecting or state of the package general colouring the general ap ­ of the fruit) pearance of the fruit or package  thick  none 1/20 V3  fruit not likely to impair seriously the appearance or state of the package  Cumulation (ex ­ cluding the brown marks allowed under the above conditions). Fine reddening and thick redden ­ ing taken together must not in any event exceed a maximum of :  V b V2  fruit seriously impairing the appearance or state of the package TABLE C LIST OF LARGE-FRUITED APPLES AND PEARS1 1 . Apples  Belle de Boskoop et mutations (Boskoop und Mutationen, Bella di Boskoop e mutazioni, Schone van Boskoop of Goudreinette en mutaties) (Belle de Boskoop and mutations)  Golden Delicious  Gravenstein (Gravensteiner)  James Grieve et mutations (James Grieve und Mutationen, James Grieve e mutazioni , James Grieve en mutaties) (James Grieve and Mutations)  Reinette de Landsberg (Landsberger, Landsberger Reinette) (Landsberger Reinette) ¢  Triomphe de Luxembourg (Luxemburger Triumph) (Luxemburg Triumph)  Ontario  Rambour d'hiver (Winter Rambour, Winterrambour)  Transparent de Croncels (Croncels)  Winter Banana (Winter-Bananenapfel)  Groupe des Calvilles (Gruppe Kalvill , Gruppo dale Calville , Calvillegroep) (Calville Group) ¢- 1 Apples and pears presented in Class II without any indication of variety are also to be regarded as falling under this , heading. 624 Official Journal of the European Communities  Red Delicious et mutations (Red Delicious und Mutationen, Red Delicious e mutazioni , Red Delicious en mutaties) (Red Delicious and Mutations)  Starkrimson (Stark Crimson)  Reinette blanche et Reinette grise du Canada (Kanada Renette, Renetta del Canada, Reinette van Canada) (Canadian Reinette)  Black Stayman  Staymanred - ¢  Stayman Winesap  Jacques Lebel (Lebel , Jacob Lebel)  Belle fleur double (Doppelter Bellefleur, Dubbele Bellefleur) (Double Bellefleur)  Bramley's Seedling (Bramley, Triomphe de Kiel)  Bismarck  Black Ben Davis  Democrat  Morgenduft (Rome Beauty)  Imperatore (Emperor Alexander)  Charles Ross  Cox pomona  Crimson Bramley  Ellison's orange (Ellison)  Reinette de France (Franse Reinette, Renetta di Francia) (French Reinette)  Saure Gamerse (Gamerse zure) (Sour Gamerse)  Glorie von Holland (Glorie van Holland) (Glory of Holland)  GroÃ herzog Friedrich von Baden (Groothertog Frederik van Baden) (Grand Duke Frederick of Baden)  Graham (Graham Royal JubilÃ ©)  Tydeman's Early Worcester  Lane's Prince Albert  Lemoen Apfel (Lemoenappel) (Lemon pippin)  Notarapfel (Notaris, Notarisappel)  Orleans Reinette  Pater v. d . Elsen  Signe Tillisch  KÃ ¶nigin (The Queen)  Zigeunerin  AltlÃ ¤nder  Finkenwerder  Gelber Edel - Blenheim  Brettacher  Horneburger  Jacob Fisher  Musch (Musk)  ZabergÃ ¤u  Melrose 2. Pears  DoyennÃ © du Comice (Vereinsdechant, Decana del Comizio)  Triomphe de Vienne (Triumph von Vienne, Trionfo di Vienna) Official Journal of the European Communities 625  Jeanne d'Arc  BeurrÃ © Hardy (Gellerts , Butirra Hardy) (Hardy Butter-pear)  BeurrÃ © Alexandre Lucas (Lucas, Butirra Alessandro Lucas) (Alexander Lucas Butter-pear)  Beurre Lebrun (Butirra Lebrun) (Lebrun Butter-pear)  Cure (Curato, Pastoren) (Vicar of Wakefield)  Passe Crassane (Passa Crassana)  BeurrÃ © Clairgeau (Clairgeaus Butterbirne, Butirra Clairgeau) (Clairgeau Butter-pear)  BeurrÃ © Diel (Diels Butterbirne, Butirra Diel) (Diel Butter-pear)  Duchesse d'AngoulÃ ªme (Herzogin von AngoulÃ ªme, Duchessa d'Angouleme) (Duchess of AngoulÃ ªme)  Packham's Triumph (William d'Automne)  Marguerite Marillat (Margherita Marillat)  William's Duchess (Pitmaston)  Catillac (Pondspeer, Ronde Gratio, Grand Monarque, Chartreuse)  Souvenir du CongrÃ ¨s (Kongress) (Congress)  Doyenne d'hiver (Decana d'inverno)  AbbÃ © FÃ ©tel (Abato Fetel) (Abbot Fetel)  Empereur Alexandre (BeurrÃ © Bosc, BeurrÃ © d'Apremont, Imperatore Alessandro, Calebasse Bosc, Kaiser Alexander, Bosc) (Emperor Alexander). . TABLE D Varieties of summer pears for which no minimum size is required in respect of consignments sent between 10 June and 31 July of any year  PrÃ ©coce de TrÃ ©voux (FrÃ ¼he von TrÃ ©voux, Precoco di TrÃ ©voux) (Early TrÃ ©voux)  Andre Desportes  Coloree de Juillet (Bunte Juli)  Beurre Giffard (Giffards Butterbirne, Butirra Giffard) (Giffards Butter-pear)  Bergamotten '  Beurre Gris  Buntrocks  Hartleffs  Gramshirtle  WitthÃ ¶ftsbirne  BeurrÃ © prÃ ©coce Morettini (Butirra Precoce Morettini) (Early Morettini Butter-pear)  Carusella  Coscia  Gentile  Gentile Bianca di Firenze  Gentilona  Giardina  Moscatella  Precoce di Altedo  Spadoncina  Wilder  Santa Maria  Claude Blanchet  Oomskinderen.